Exhibit 10-mm

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the "Agreement") is entered into as of this 1st day
of January, 2002 by and between MEMC Electronic Materials Inc., a Delaware
corporation (the "Company"), and Thomas P. Stiffler ("Executive").

WITNESSETH:

WHEREAS, the Company desires to continue to employ Executive as its Corporate
Vice President, Human Resources and Executive desires to continue such
employment on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration, the
Company and Executive hereby agree as follows:

l. Term; Position and Responsibilities. Unless Executive's employment shall
sooner terminate pursuant to Section 4 hereof, the Company shall employ
Executive on the terms and subject to the conditions of this Agreement for a the
period commencing on November 13, 2001 (the "Commencement Date") and ending on
December 31, 2003 (the "Normal Expiration Date"). The period during which
Executive is employed by the Company pursuant to this Agreement shall be
referred to as the "Employment Period." During the Employment Period, Executive
shall serve as the Corporate Vice President, Human Resources of the Company or
such other executive officer position(s) as the Company may request during the
Employment Period and shall have such duties and responsibilities as are
customarily assigned to individuals serving in such positions and such other
duties as the Company specifies from time to time. Executive shall comply with
all policies and procedures of the Co any. Executive shall devote all of his
skill, knowledge, commercial efforts and working time to the conscientious and
faithful performance of his duties and responsibilities for the Company (except
for (i) vacation time as set forth in Section 3(b) and absence for sickness or
similar disability and (ii) to the extent that it does not interfere with the
performance of Executive's duties hereunder, (A) such reasonable time as may be
devoted to the fulfillment of Executive's civic responsibilities, (B) such
reasonable time as may be necessary from time to time for personal financial
matters, and (C) certain other activities with the prior written consent of the
Chief Executive Officer of the Company).

2. Compensation.

(a) Base Salary. As compensation for the services to be performed by Executive
during the Employment Period, from the Commencement Date through the end of
calendar year 2001, the Company shall pay Executive a base salary at an
annualized rate of $210,000 payable in installments on the Company's regular
payroll dates. Beginning on January 1, 2002, Executive's base salary shall be
reduced by twenty percent (20%) until such time as the Company attains certain
financial objectives as may be established by the Board of Directors of the
Company (the "Board") from time to time, in its sole discretion. In the event
Executive's base salary is restored to the annualized rate specified for
calendar year 2001 above, Executive's base salary shall be reviewed from time to
time and may be adjusted by the Board, in its sole discretion. Notwithstanding
the foregoing, Executive's base salary shall not be decreased except if such
decrease is part of a base salary reduction application to a road class of
management employees. The annual base salary payable to Executive under this
Section 2 shall hereinafter be referred to as the "Base Salary".

(b) Annual Bonus. During the Employment Period, Executive shall have the
opportunity to earn an annual bonus (an "Annual Bonus"), with a target bonus of
40% of Executive's Base Salary (the "Target

1 of 10



--------------------------------------------------------------------------------

Bonus") and a maximum bonus of 70% of Executive's Base Salary (the "Maximum
Annual Bonus"), in respect of each calendar year pursuant to the terms of the
Company's Annual Incentive Plan then existing for such calendar year; provided,
however, that, except as may be provided in Section 4(f) hereof, the Annual
Bonus for any calendar year shall be payable to Executive only if Executive is
employed by the Company on the date on which such Annual Bonus is paid. Any
Annual Bonus that becomes payable to Executive shall be payable either in the
form of cash, restricted shares of the Company common stock or any combination
thereof; provided, however, that it is currently anticipated that any Annual
Bonus that becomes payable to Executive shall be paid in the combina on of 50%
cash and 50% restricted shares of the common shares of the Company. In the event
that any portion of the Annual Bonus for calendar year 2002 becomes payable in
the form of restricted shares, Executive shall become 100% vested in such
restricted shares no later than the Normal Expiration Date, provided Executive
is employed by the Company on such date. In the event that any portion of the
Annual Bonus for calendar year 2003 becomes payable in the form of restricted
shares, Executive shall become 100% vested in such restricted shares on the date
the annual bonuses are generally paid to executive officers, provided that
Executive is employed by the Company on the Normal Expiration Date. The amount
of any Annual Bonus and all other terms and conditions related thereto
(including without limitation any performance criteria and the form of payment
of such Annual Bonus) shall be determined by the Board, in its sole discretion.

(c) Stock Options.

(i) Initial Grant. As soon as reasonably practicable after the date of this
Agreement, the Company shall cause the Board or a committee thereof to grant to
Executive a non-qualified option to purchase 25,000 shares of common stock of
the Company, at an exercise price per share equal to "fair market value" per
share as of the date of grant (the "Initial Performance Option") and an
additional non-qualified option to purchase 25,000 shares of common stock of the
Company at an exercise price equal to $1.50 per share (the "Initial Service
Option" and together with the Initial Performance Option, referred to herein as
the "Initial Options"). The terms and conditions of the Initial Options shall be
governed by the Company's 1995 Equity Incentive Plan, as it may be amended from
time to time (the "1995 Plan"), and shall be evidenced by a separate stock
option agreement executed by the Company and Executive (the "Initial Stock
Option Agreement") which s ll contain terms consistent with this Section 2(c)(i)
and other customary terms. The Initial Stock Option Agreement shall provide,
among other things, for the following:

(A) The Initial Service Option shall become exercisable on the Normal Expiration
Date, provided that Executive remains continuously employed by the Company
through such date;       (B)  Notwithstanding the foregoing, to the extent that
the exercise of any portion of the Initial Service Option would result in the
Company losing its deduction under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the "Code"), or any successor thereto, such Initial Service
Option shall not be exercisable until the earlier of the date the Company will
receive its deduction under Section 162(m) of the Code and the date that is nine
years and ten months from the applicable grant date;       (C) The Initial
Performance Option shall vest on the seventh anniversary of the Commencement
Date if Executive is actively employed by the Company on such anniversary;
provided, however, that the vesting of the Initial Performance Option, or any
portion thereof, may be accelerated based upon the achievement of financial and
operating objectives that will be established by the Company

2 of 10



--------------------------------------------------------------------------------

  prior to February 28, 2002, provided Executive is actively employed with the
Company on the date as of which the financial and operating objectives are
achieved;       (D) The Initial Options shall expire on the tenth anniversary of
the date of grant, provided that such Initial Options shall be subject to
earlier expiration upon termination of employment in accordance with the Initial
Stock Option Agreement; and       (E) Upon Executive's termination of employment
other than a termination by the Company for Cause, Executive shall have at least
ninety (90) days after the Date of Termination (as hereinafter defined) to
exercise any or all of the Initial Options that have become vested as of the
Date of Termination.

 (ii) Existing Options; Subsequent Grant.

(A) Optional Cancellation of Existing Options. The Company intends to permit
Executive on or about June 1, 2002, to cancel any and all of his rights to or in
his option to purchase 25,000 shares of common stock of the Company granted to
him prior to the Commencement Date (the "Existing Option"), such cancellation to
be effective as of June 1, 2002. Until Executive elects to cancel his Existing
Option (if he elects to do so at all), such Existing Option shall continue to be
governed by the terms of the applicable plan and stock option agreement under
which the Existing Option was awarded to Executive (collectively, the "Existing
Stock Option Agreement").       (B) Subsequent Grant. In the event that
Executive elects to cancel his Existing Option as provided in Section
2(c)(ii)(A) above and subject to Executive's continuous employment with the
Company, as soon as reasonably practicable following January 1, 2003, the
Company shall cause the Board or a committee thereof to grant Executive
non-qualified options (the "Subsequent Options") to purchase at least 15,000
shares of common stock of the Company (the "Subsequent Option Shares"). The
Subsequent Options granted on or about January 1, 2003 shall have an exercise
price per share equal to the "fair market value" (as such term is defined in the
1995 Plan) per share at the date of grant. The Subsequent Options with respect
to fifty percent (50%) of such Subsequent Option Shares shall be referred to
herein as the "Subsequent Service Option" and the Subsequent Options with
respect to the remaining Subsequent Option Shares shall be referred to herein as
the "Subseque Performance Option." The terms and conditions of the Subsequent
Options shall be evidenced by a stock option agreement (the "Subsequent Stock
Option Agreement" and together with the Initial Stock Option Agreement and the
Existing Stock Option Agreement, collectively referred to herein as the "Stock
Option Agreements"). The Subsequent Stock Option Agreement shall contain terms
consistent with this Section 2(c)(ii)(B) and other customary terms. The
Subsequent Stock Option Agreement shall provide, among other things, for the
following:       (1)  The Subsequent Service Option shall become exercisable on
the Normal Expiration Date, provided that Executive remains continuously
employed by the Company through such date; and

3 of 10



--------------------------------------------------------------------------------

(2)  The Subsequent Performance Option shall vest on the seventh anniversary of
the grant date if Executive is actively employed with the Company on such
anniversary; provided, however, that the vesting of the Subsequent Performance
Option, or any portion thereof, may be accelerated based upon the achievement of
financial and operating objectives established by the Company prior to February
28, 2003, provided Executive is actively employed with the Company on the date
as of which the financial and operating objectives are achieved;       (3) The
Subsequent Options shall expire on the tenth anniversary of the date of grant,
provided that such Subsequent Options shall be subject to earlier expiration
upon termination of employment in accordance with the Subsequent Stock Option
Agreement; and       (4) Upon Executive's termination of employment other than a
termination by the Company for Cause, Executive shall have at least ninety (90)
days after the Date of Termination (as hereinafter defined) to exercise any or
all of the Subsequent Options that are vested as of the Date of Termination.

3. Employee Benefits.

(a) Participation in Employee Benefit Plans. During the Employment Period,
Executive shall be eligible to participate in the employee benefit plans and
programs maintained by the Company from time to time and generally available to
the senior executives of the Company including to the extent maintained by the
Company life, medical, dental, accidental and disability insurance plans and
profit sharing, pension, retirement, deferred compensation and savings plans, in
accordance with the terms and conditions thereof as in effect from time to time.

(b) Vacation. During the Employment Period, Executive shall be entitled to the
same amount of annual vacation that Executive is entitled to on the date of this
Agreement on an annualized basis, as may be increased from time to time
consistent with the Company's past practices, provided that in no case will
there be any carryover accumulation.

4. Termination of Employment. The Employment Period may be terminated prior to
the Normal Expiration Date as follows:

(a) Termination Due to Death or Disability. Executive's employment may be
terminated by the Company due to Executive's Disability (as defined below). In
the event that Executive's employment hereunder terminates due to his death or
is terminated by the Company due to Executive's Disability, no termination
benefits shall be payable to or in respect of Executive except as provided in
Section 4(f)(ii). For purposes of this Agreement, "Disability" shall mean a
physical or mental condition entitling Executive to benefits under the long-term
disability policy maintained by the Company, as such policy may be amended from
time to time. Executive's employment shall be deemed to have terminated as a
result of a Disability on the date as of which he is first entitled to receive
disability benefits under such policy.

(b) Termination by the Company for Cause. Executive's employment may be
terminated by the Company for Cause (as defined below). In the event of a
termination of Executive's employment by the Company for Cause, no termination
benefits shall be payable to or in respect of Executive except as provided in
Section 4(f)(ii). For purposes of this Agreement, "Cause" shall mean (i) the
failure of Executive to make a good faith effort to substantially perform his
duties hereunder (other than any such

4 of 10



--------------------------------------------------------------------------------

failure due to Executive's Disability) or Executive's insubordination with
respect to a specific directive of the Chief Executive Officer of the Company or
a resolution of the Board; (ii) Executive's dishonesty, gross negligence in the
performance of his duties hereunder or engaging in willful misconduct, which in
the case of any such gross negligence, has caused or is reasonably expected to
result in direct or indirect material injury to the Company or any of its Affil
tes (as defined below); (iii) breach by Executive of any material provision of
this Agreement or of any other written agreement with the Company or any of its
Affiliates or material violation of any Company policy applicable to Executive;
or (iv) Executive's commission of a crime that constitutes a felony or other
crime of moral turpitude or fraud. If, subsequent to Executive's termination of
employment hereunder for other than Cause, it is determined in good faith by the
Company that Executive's employment could have been terminated for Cause
hereunder, Executive's employment shall, at the election of the Company, be
deemed to have been terminated for Cause retroactively to the date the events
giving rise to Cause occurred.

(c) Termination Without Cause. Executive's employment may be terminated by the
Company Without Cause (as defined below). In the event of a termination of
Executive's employment by the Company Without Cause, no termination benefits
shall be payable to or in respect of Executive except as provided in
Section 4(f)(i). A termination "Without Cause" shall mean a termination of
Executive's employment by the Company prior to the Normal Expiration Date other
than due to Executive's death, Disability or for Cause.

(d) Termination by Executive. In the event that Executive terminates his
employment for Good Reason prior to the Normal Expiration Date, Executive shall
be entitled to the termination benefits described in Section 4(f)(i). In the
event that Executive terminates his employment without Good Reason, no
termination benefits shall be payable to or in respect of Executive except as
provided in Section 4(f)(ii). A termination of employment by Executive for "Good
Reason" shall mean a termination by Executive of his employment with the Company
following the occurrence, without Executive's consent, of any of the following
events: (i) a material reduction in Executive's total compensation opportunity
unless such reduction is part of a reduction applicable to a broad class of
management employees or (ii) relocation of Executive's principal work location
to more than twenty-five (25) miles from Executive's current principal work
location, provided that, (x) within thirty (30) ys following the occurrence of
any of the events set forth herein, Executive shall have delivered written
notice to the Company of his intention to terminate his employment for Good
Reason, which notice specifies in reasonable detail the circumstances claimed to
give rise to Executive's right to terminate his employment for Good Reason, and
the Company shall not have cured such circumstances to the reasonable
satisfaction of Executive within thirty (30) days after receipt of such notice
and (y) Executive delivers a Notice of Termination to the Company in accordance
with Section 4(e) within ten (10) days following the Company's failure to cure
such circumstances within the time period specified above. A termination
"Without Good Reason" shall mean a termination of Executive's employment by
Executive during the Employment Period other than a termination of Executive's
employment by Executive for Good Reason in accordance with the foregoing
procedures.

(e) Notice of Termination; Date of Termination.

(i)  Notice of Termination. Any termination by the Company pursuant to
Section 4(a), 4(b) or 4(c), or by Executive pursuant to Section 4(d), shall be
communicated by a Notice of Termination addressed to the other party to this
Agreement in accordance with the notice provisions of Section 9(f). A "Notice of
Termination" shall mean a notice stating that Executive or the Company, as the
case may be, is electing to terminate Executive's employment with the Company
and stating the proposed effective date of such termination, provided such
effective date shall not be sooner than the dates provided in Section 4(e)(ii).

(ii) Date of Termination. The term "Date of Termination" shall mean (i) if
Executive's employment is

5 of 10



--------------------------------------------------------------------------------

terminated by his death, the date of his death, (ii) if Executive's employment
is terminated by the Company for any reason prior to the Normal Expiration Date,
the date on which Notice of Termination is given or, if later, the effective
date of termination specified in such Notice of Termination, (iii) if
Executive's employment is terminated due to Executive's Disability, the date
specified in the applicable Notice of Termination, provided that such date shall
not be less than thirty (30) days after the date on which Notice of Termination
is given, (iv) if Executive's employment is terminated by Executive for any
reason prior to the Normal Expiration Date, the date specified in the applicable
Notice of Termination, provided that such date shall not be less than thirty
(30) days after the date on which Notice of Termination is given, and (v) if
Executive's e mployment is terminated on the Normal Expiration Date, the Normal
Expiration Date.

(f) Payments Upon Certain Terminations.

(i) Termination by the Company Without Cause or by Executive for Good Reason. In
the event Executive's employment is terminated by the Company Without Cause or
by Executive for Good Reason at any time prior to the Normal Expiration Date,
Executive (or, following his death, Executive's estate) shall be entitled to,
(i) his Base Salary through the Date of Termination, to the extent not yet paid
and (ii) his Annual Bonus, if any, earned in the calendar year immediately
preceding the calendar year in which the Date of Termination occurs, to the
extent not yet paid, in each case, to be paid in cash within thirty (30) days
after the Date of Termination. In addition, in the event that Executive's
employment is terminated by the Company Without Cause or by Executive for Good
Reason, in either case, prior to the Normal Expiration Date, subject to the
effectiveness of Executive's execution of a general release and waiver of all
claims against the Company, its Affiliates and their respect e officers and
directors in a form reasonably satisfactory to the Company and subject to
Executive's compliance with the terms and conditions contained in this
Agreement, Executive (or, following his death, Executive's estate) shall be
entitled to the following payments and benefits, as liquidated damages: (A) the
continuation of Executive's Base Salary from the Date of Termination through the
Normal Expiration Date as if Executive's employment with the Company had not
been terminated and (B) any outstanding Initial Service Option and Subsequent
Service Option that have been granted to Executive prior to the Date of
Termination, whether or not yet vested, shall become immediately vested as of
the Date of Termination.

(ii) Termination Due to Executive's Death or Disability, by the Company for
Cause, by Executive Without Good Reason or on the Normal Expiration Date. If
Executive's employment shall terminate upon his death or Disability, by the
Company for Cause, by Executive Without Good Reason or by Executive or the
Company for any reason on the Normal Expiration Date, the Company shall pay to
Executive (or, in the event of Executive's death, to his estate), Executive's
Base Salary through the Date of Termination, to the extent not yet paid, within
thirty (30) days following the Date of Termination, and solely in the case of
(x) a termination of employment due to Executive's death or Disability,
Executive's Annual Bonus, if any, earned in the calendar year immediately
preceding the calendar year in which the Date of Termination occurs, to the
extent not yet paid, payable at such time as annual bonuses are generally paid
to other executive officers or (y) a termination of employment on the No al
Expiration Date, Executive's Annual Bonus, if any, earned in the calendar year
that includes the Normal Expiration Date, to the extent not yet paid, payable at
such time as annual bonuses are generally paid to other executive officers.

(iii) Except as specifically set forth in this Section 4(f), Executive shall not
be entitled to receive any payments or benefits under any such plan, policy,
program or practice providing any bonus or incentive compensation or severance
compensation or benefits (and the provisions of this Section 4(f) shall
supersede the provisions of any such plan, policy, program or practice,
including without limitation the Company's Severance Plan for Senior Officers),
except as may be required with respect to any vested benefits under any
tax-qualified plan maintained or contributed to by the Company or Section 4980B
of

6 of 10



--------------------------------------------------------------------------------

the Code.

(g) Resignation upon Termination. Effective as of any Date of Termination under
this Section 4 or otherwise, Executive shall automatically and without taking
any further actions be deemed to have resigned from all positions then held by
him with the Company and all of its Affiliates.

5. Existing Agreement. The provisions of the existing agreement between
Executive and the Company dated October 30, 2000, a copy of which is attached as
Exhibit A (the "Existing Confidentiality Agreement"), under the headings
"Confidential Information", "Competitive Activity" and "Ideas, Inventions or
Discoveries" shall continue in full force and effect and are herein incorporated
by reference. In the event of any inconsistency between the provisions of this
Agreement and the provisions of the Existing Confidentiality Agreement, the
provisions of this Agreement shall control.

6. Injunctive Relief with Respect to Covenants; Forum, Venue and Jurisdiction.
Executive acknowledges and agrees that the covenants, obligations and agreements
of Executive contained in Section 5 and the Existing Confidentiality Agreement
relate to special, unique and extraordinary matters and that a violation of any
of the terms of such covenants, obligations or agreements will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, Executive agrees that the Company shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond or any other security) as a court of competent jurisdiction may deem
necessary or appropriate to restrain Executive from committing any violation of
such covenants, obligations or agreements. These injunctive remedies are
cumulative and in addition to any other rights and remedies the Company may
have.

7. Waiver of Rights to Benefits and Payments Under Certain Benefit Plans or
Agreements. In full and final consideration for the benefits and payments
provided hereunder, Executive hereby waives all of his rights and entitlements
(contingent or otherwise) to any and all benefits and payments (including
without limitation all accrued and vested benefits) under the MEMC Electronic
Materials, Inc. Supplemental Executive Pension Plan (1998 Restatement), the MEMC
Electronic Materials, Inc. Severance Plan for Senior Officers, and the MEMC
Electronic Materials, Inc. 2001 Annual Incentive Plan and all predecessor and
successor plans thereto (unless such successor plan specifically provides
benefits to Executive).

8. Entire Agreement. This Agreement, the Existing Confidentiality Agreement and
the Stock Option Agreements constitute the entire agreement among the parties
hereto with respect to Executive's employment and his right to compensation and
benefits, including without limitation severance or termination pay. All prior
correspondence and proposals (including, but not limited to, summaries of
proposed terms) and all prior promises, representations, understandings,
arrangements and agreements relating to such subject matter (including, but not
limited to, those made to or with Executive by any other Person and those
contained in any prior offer, employment, consulting or similar agreement
entered into by Executive and the Company or any predecessor thereto or
Affiliate thereof are merged herein and superseded hereby.

9. Miscellaneous.

(a) Binding Effect; Assignment. This Agreement shall be binding on and inure to
the benefit of the Company and its successors and permitted assigns. This
Agreement shall also be binding on and inure to the benefit of Executive and his
heirs, executors, administrators and legal representatives. This Agreement shall
not be assignable by any party hereto without the prior written consent of the
other parties hereto, except as provided pursuant to this Section 9(a). The
Company may effect such an assignment without prior written approval of
Executive upon the transfer of all or substantially all of its

7 of 10



--------------------------------------------------------------------------------

business and/or assets (by whatever means).

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to
principles of conflicts of laws.

(c) Taxes. The Company may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law.

(d) Amendments. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved by the
Board or a Person authorized thereby and is agreed to by Executive. No waiver by
any party hereto at any time of any breach by any other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

(e) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In addition, if any of the provisions of
Section 5 or the Existing Confidentiality Agreement is for any reason held by a
court to be excessively broad as to duration, geographical scope, activity,
subject matter or otherwise then such provision will be construed or judicially
modified so as to thereafter be limited or reduced to the extent required to be
enforceable in accordance with applicable law; it being understood and agreed
that the parties hereto regard such restrictions as reasonable and compatible
with their respective rights.

(f) Notices. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if so mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

>  (A) If to the Company, to it at:

: MEMC Electronic Materials, Inc.
501 Pearl Drive (City of O'Fallon)
P.O. Box 8 St. Peters, Missouri 63376
Attention: General Counsel

>  (B) If to Executive, to him at his residential address as currently on file
> with the Company

Copies of any notices or other communications given under this Agreement shall
also be given to: . Ceary, Gottlieb, Steen & Hamilton
One Liberty Plaza
New York, New York 10006
Attention: A. Richard Susko, Esq

(g) Voluntary Agreement; No Conflicts. Executive hereby represents and warrants
to the Company that he is legally free to accept and perform his employment with
the Company, that he has no obligation to

8 of 10



--------------------------------------------------------------------------------

any other person or entity that would affect or conflict with any of Executive's
obligations pursuant to such employment, and that the complete performance of
the obligations pursuant to Executive's employment will not violate any order or
decree of any governmental or judicial body or contract by which Executive is
bound. The Company will not request or require, and Executive agrees not to use,
in the course of Executive's employment with the Company, any information
obtained in Executive's employment with any previous employer to the extent that
such use would violate any contract by which Executive is bound or any decision,
law, regulation, order or decree of any governmental or judicial body.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument. A facsimile of a signature shall be deemed to be and have
the effect of an original signature.

(i) Headings. The section and other headings contained in this Agreement are for
the convenience of the parties only and are not intended to be a part hereof or
to affect the meaning or interpretation hereof.

(j) Certain Definitions.

"Affiliate": with respect to any Person, means any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with the first Person, including but not limited to a
Subsidiary of the first Person, a Person of which the first Person is a
Subsidiary, or another Subsidiary of a Person of which the first Person is also
a Subsidiary.

"Control": with respect to any Person, means the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.

"Person": any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

"Subsidiary": with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing 50% or more of the combined voting
power of the outstanding voting stock or other ownership interests of such
corporation or other Person.

IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives and Executive has hereunto set his hand, in each case
effective as of the date first above written.

 

MEMC ELECTRONIC MATERIALS, INC.

By: /s/ John Marren
Name: John Marren
Title: Chairman of the Board

9 of 10



--------------------------------------------------------------------------------

 

 

EXECUTIVE:

/s/ Thomas P. Stiffler
Name: Thomas P. Stiffler

10 of 10